DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by over US 6,104,029 [Coxon].
Regarding Claim 1:
Coxon teaches an input lens for use in an electron spectrometer (Fig. 1 (29-61)) and disposed between an electron source producing electrons (Fig. 1 (15)) and an electron analyzer in the electron spectrometer (Fig. 1 (5)), said input lens comprising: 

a slit (Fig. 1 (61)); 
first through nth electrodes, where n is an integer equal to or greater than three, arranged between the reference electrode and the slit (Fig. 1 (37, 39, 41, 43)); and 
a mesh attached to the first electrode (Fig. 1 (31)); 
wherein said first through nth electrodes are arranged in this order along an optical axis (as shown in Fig. 1); and 
wherein said mesh is at a potential higher than said reference potential (8:19-26);
and wherein a distance between an mth electrode, where m=2, 3, . . . , n-1, and the optical axis is less than both a distance between the (m-1)th electrode and the optical axis O and a distance between the (m+1)th electrode and the optical axis O. Fig. 4 (41) is closer to the axis than its neighboring electrodes. Applicant also notes that the drawing appears to show that electrode (41) is closer than its neighbors. Arguments of 1/3/12, pg 5, third paragraph. Since the drawing is to scale per Coxon 12:1-3, it is clear that electrode (41) is recognized by both the office and the applicant as being closer to the optical axis than its neighboring electrodes. As such, it anticipates the above limitation.

Regarding Claim 3:
Coxon teaches the input lens as set forth in claim 1, wherein said reference electrode and said first through nth electrodes are cylindrical in shape (as shown in Fig. 1), and wherein the first electrode protrudes from an inner surface of the reference electrode toward said optical axis (Fig. 4 (37)). 

Regarding Claim 5:
Coxon teaches the input lens as set forth in claim 1, wherein voltages applied to said first through nth electrodes are variable (5:60-63, 9:23-27). 

Regarding Claim 6:
Coxon teaches the input lens as set forth in claim 1, further comprising another mesh attached to said reference electrode (Fig. 1 (29)). 

Regarding Claim 9:
Coxon teaches the input lens as set forth in claim 1, wherein said reference potential is ground potential (9:3-5). 

Regarding Claim 10:
Coxon teaches an electron spectrometer comprising: an input lens as set forth in claim 1 (see above); and an electron analyzer (Fig. 1 (5)); wherein the input lens is located between the electron source and the electron analyzer (as demonstrated in Fig. 1).


Allowable Subject Matter
Claims 2, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not fully persuasive. 
The indefiniteness rejections of claim 4 are withdrawn in light of applicant’s amendments.
Applicant argues that because Fig. 4 of Coxon is not accurate, it cannot be understood to anticipate amended claim 1. This is not persuasive. As is noted in Coxon, “FIGS. 4 and 5 show a cross-sectional view through an embodiment of the pre-analysis lens apparatus which is drawn to scale.” The phrase “drawn to scale” means that Fig. 4 of Coxon is sufficiently accurate to show that electrode (41) is closer to the optical axis than its neighboring electrodes.
The rejections in view of Matsuda are withdrawn in light of applicant’s amendments.


Conclusion
                                                                        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881